Exhibit 10.3



LIMITED GUARANTY




This Limited Guaranty (“Guaranty”) is made by the following individuals with
residence and mailing addresses as set forth below (referred to herein as the
“Guarantors”)




Nancy Duitch

Alan Gerson

15950 Royal Oak Rd.

4256 Valley Meadow Rd.

Encino, CA 91436

Encino, CA 91436




to and for the benefit of MARQUETTE COMMERCIAL FINANCE, INC. (“MCF”), a
Minnesota corporation authorized to transact business in Texas.




A.

MCF has contemporaneously herewith entered into that certain Account Transfer
and Purchase Agreement dated as of July 13, 2006 (such agreement, and all
amendments and modifications thereof, collectively, the “Purchase Agreement”),
to which reference is made for all purposes, with Adsouth Marketing, LLC
(referred to herein as the “Seller”), pursuant to which MCF has purchased or
will purchase all right, title and interest in certain accounts receivable of
the Seller (the “Accounts”), on those terms and conditions set forth in the
Purchase Agreement.




B.

MCF is willing to enter into the Purchase Agreement only if the Guarantors
execute and deliver this Guaranty to MCF.




NOW, THEREFORE, in consideration of the aforesaid premises and other good and
valuable consideration, and for the purpose of inducing MCF to enter into the
Purchase Agreement and to purchase accounts receivable from the Seller pursuant
to the terms thereof, the sufficiency of which is hereby acknowledged, the
Guarantors hereby covenant and agree as follows:




1.

The Guarantors hereby unconditionally and irrevocably guarantee the payment in
full of any losses incurred by MCF under the Purchase Agreement (collectively
the “Obligations”) to the extent that such losses are related to or attributable
to any of the following limited circumstances only:




(a)

In the event that the Seller takes any affirmative actions which result in the
failure of MCF to obtain payment and which result in losses to MCF under the
Purchase Agreement as a result of any of the following:




1.  a representation to MCF by Seller under Section 9 of the Purchase Agreement
was not true when made, and that misrepresentation results in losses to MCF
under the Purchase Agreement;




2.  the Seller takes an affirmative action to discount or subordinate an Account
sold to MCF under the Purchase Agreement, and such action results in losses to
MCF; and




3.    provided that the Seller fails to make good or offer satisfactory
restitution to MCF within a period of 90 days after the occurrence of any losses
to MCF under this Purchase Agreement, after receipt of notice from MCF of such
loss.




(b)

In the event that the Seller, the Guarantors, or any other person, without
receiving prior written consent from MCF, shall cash, deposit, or retain, any
checks, drafts, monies or proceeds of the Accounts purchased by MCF, and the
Seller shall fail to tender the entire amount of the same to MCF.




2.

MCF shall be required, as a condition precedent to making a demand upon the
Guarantors or to bringing an action against the Guarantors under this Guaranty,
to act in a commercially reasonable manner with respect to making demand upon,
or to institute any action or proceeding, at law or in equity against the Seller
or anyone else, or to exhaust its remedies against the Seller, or anyone else,
or against any collateral security.  All remedies afforded to MCF by reason of
this Guaranty are separate and cumulative remedies and it is agreed that not one
of such remedies, whether exercised by MCF or not, shall be deemed to be
exclusive of any of the other remedies available to MCF and shall not limit or
prejudice any other remedy which MCF may have against any party, including the
Guarantors.





1




--------------------------------------------------------------------------------




3.

The Guarantors shall remain liable on this Guaranty notwithstanding any change
or changes in the terms, covenants or conditions of the Purchase Agreement, or
any amendment thereto, hereafter made or granted, or any delay on the part of
MCF in exercising its rights hereunder or thereunder, it being the intention
hereof that the Guarantors shall remain liable as principal until the full
amount of the Obligations guaranteed hereby, with interest and any sums which
may be due thereon, shall have been fully paid, notwithstanding any act or
omission which might otherwise operate as a legal or equitable discharge of the
Guarantors.  Should Guarantors cease to remain as an executive officer or
director of Seller, this Guaranty will cease to be valid only with written
notification to MCF.  All Obligations incurred prior to effective date of
written notice of Guarantors’ termination from such position, including any
losses associated with such Obligations prior to the effective date, will be the
responsibility of Guarantors.  If the Guarantors’ Guaranty is no longer valid,
Seller will lose  the ability to increase the Obligations until an acceptable
guarantor is presented to MCF, and if an acceptable guarantor is not presented,
MCF may use all remedies afforded by the Purchase Agreement to repay the
outstanding Obligations owed to MCF by Seller.  




4.

The Guarantors hereby waive (a) notice of acceptance of this Guaranty; (b)
presentment and demand for payment of the Obligations or any portion thereof;
(c) protest and notice of dishonor or default to the Guarantors or to any other
person or party with respect to the Obligations or any portion thereof; (d) all
other notices to which the Guarantors might otherwise be entitled; (e) any
demand for payment or performance of this Guaranty; and (f) all Guaranty and
suretyship defenses or other defenses in the nature thereof (including, without
limitation, all rights Guarantors have under, or the requirements imposed by,
Chapter 34 of the Texas Business and Commerce Code, as may be amended from time
to time).




5.

Guarantors shall promptly furnish to MCF at any time and from time to time such
financial statements and other financial information of Guarantor as MCF may
require, in form and detail satisfactory to MCF (including, without limitation,
annual financial statements within 45 days after the end of each calendar year).




6.

This Guaranty shall inure to the benefit of, and may be enforced by MCF, and its
respective successors and assigns, and shall be binding upon and enforceable
against the Guarantors and their respective heirs, executors, legal
representatives, administrators, or successors and assigns thereof.  The
obligations of the Guarantors hereunder shall not be joint and several, but
rather each individual Guarantor shall be severally liable for fifty percent
(50%) of the amounts guaranteed hereunder.




7.

The Guarantors agree that in the event this Guaranty is placed in the hands of
an attorney for enforcement, the Guarantor will reimburse MCF for all expenses
incurred, including reasonable attorneys' fees.




8.

This Guaranty cannot be modified or amended except in writing, duly executed by
the Guarantors and MCF.




9.

The Guarantors have received, and will receive, direct and/or indirect benefits
by and from the making of this Guaranty and the execution of the Purchase
Agreement by MCF.




10.

THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF TEXAS WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF, EXCEPT WITH RESPECT TO THE LAWS OF TEXAS GOVERNING THE MAXIMUM RATE OF
INTEREST OR USURY.  MCF IS A WHOLLY OWNED SUBSIDIARY OF MERIDIAN BANK, N.A.
WHICH HAS ITS HOME OFFICE IN ARIZONA.  THEREFORE, TEXAS LAWS AND THE LAWS OF
OTHER STATES, EXCEPT ARIZONA, ARE PREEMPTED BY THE NATIONAL BANK ACT, 12 U.S.C.
§§ 21, ET. SEQ., AND THE REGULATIONS PROMULGATED THEREUNDER.  ACCORDINGLY, THE
LAWS OF THE STATE OF ARIZONA REGARDING MAXIMUM RATES OF INTEREST AND USURY,
A.R.S. §§ 44-1201 ET. SEQ., SHALL GOVERN THIS GUARANTY.  THIS GUARANTY IS
PERFORMABLE BY THE PARTIES IN TARRANT COUNTY, TEXAS.  GUARANTORS AND MCF EACH
AGREE THAT THE STATE COURTS OF TARRANT COUNTY, TEXAS SHALL BE THE EXCLUSIVE
VENUE FOR ALL LITIGATION OF ANY DISPUTE OR CLAIM ARISING UNDER OR RELATING TO
THIS GUARANTY, AND THAT SUCH COUNTY IS A CONVENIENT FORUM IN WHICH TO DECIDE ANY
SUCH DISPUTE OR CLAIM.  THE PARTIES HERETO EACH CONSENT TO THE PERSONAL
JURISDICTION OF THE STATE COURTS LOCATED IN TARRANT COUNTY, TEXAS FOR THE
LITIGATION OF ANY SUCH DISPUTE OR CLAIM.  GUARANTORS IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVIENENT FORUM.








2




--------------------------------------------------------------------------------

11.

GUARANTORS HEREBY IRREVOCABLY WAIVE, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY
RIGHT GUARANTORS MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION
DIRECTLY OR INDIRECTLY AT ANY TIME ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS GUARANTY OR ANY TRANSACTION CONTEMPLATED HEREBY OR ASSOCIATED HEREWITH.




12.

THIS GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREIN AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.




IN WITNESS WHEREOF, the undersigned has executed this Guaranty this 8th day of
November, 2006.




GUARANTORS:




/s/ NANCY DUITCH

_____________________________________________

NANCY DUITCH

SSN:  XXX-XX-XXXX




/s/ ALAN GERSON

_____________________________________________

ALAN GERSON

SSN:  XXX-XX-XXXX







STATE OF ______________________________




COUNTY OF ____________________________







The foregoing instrument was acknowledged before me this _________ day of
November, 2006, by Nancy Duitch.




Witness my hand and official seal.




My Commission expires: _____________________________

_________________________________________

(Notary Public)







STATE OF ______________________________

 

  

COUNTY OF ____________________________

 







The foregoing instrument was acknowledged before me this _________ day of
November, 2006, by Alan Gerson.




Witness my hand and official seal.




My Commission expires: _____________________________

_________________________________________

(Notary Public)

















3


